Title: To James Madison from William C. C. Claiborne, 8 April 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 8 April 1806, New Orleans. “The inclosed correspondence between Governor Grand Pré and myself deserves your perusal. I am inclined to think there is no foundation for the information communicated by Governor Grand Pré, and I rather suppose it is resorted to as a pretext for his late measures.
                    “I have no recent intelligence from Nachitoches; At the date of my last accounts, the spanish Troops continued encamped on the western Bank of the Sabine. Major Porter had stationed a Company of Infantry in advance of Nachetoches and within the limits assigned by the Spanish Agents to the Province of Taxus, but I know not the Orders which were given to the Officer commanding the Detachment.”
                